                                                   1                                                   Jerome M. Varanini, SBN 58531
                                                       A PROFESSIONAL CORPORATION                      LAW OFFICE OF JEROME M. VARANINI
                                                   2   Carl L. Fessenden, SBN 161494                   641 Fulton Avenue, Suite 200
                                                       Megan E. Nevin, SBN 304122                      Sacramento, CA 95825
                                                   3
                                                       350 University Ave., Suite 200                  TEL: 916.993-4868
                                                       Sacramento, California 95825                    FAX: 916.993.6750
                                                   4
                                                       TEL: 916.929.1481
                                                       FAX: 916.927.3706                       Attorney for WELLPATH MANAGEMENT,
                                                   5                                           INC., (formerly known as Correctional Medical
                                                       Attorneys for Defendants NEVADA COUNTY, Group Companies, Inc.) and RHONNA
                                                   6
                                                       NEVADA COUNTY SHERIFF’S                 TINDALL; and AMANDA TIRPACK
                                                   7   DEPARTMENT, SHERIFF KEITH ROYAL,
                                                       OFFICER RYAN STANLEY,
                                                   8   and OFFICER SHANNON MALLOY
                                                   9   Patrick H. Dwyer, SBN 137743
                                                  10   LAW OFFICE OF PATRICK H. DWYER
                                                       P.O. Box 1705
                                                  11   Penn Valley, CA 95946
                                                       TEL: 530.432.5407
                                                  12   FAX: 530.432.9122
                                                       Attorney for Plaintiff SONYA CHEYENNE
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       CAVENDER
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                                                         UNITED STATES DISTRICT COURT
                                                  15
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                  16
                                                       SONYA CHEYENNE CAVENDER, an                     CASE NO. 2:19-cv-01050 JAM-AC
                                                  17   individual    v.   NEVADA        COUNTY,
                                                       CALIFORNIA, a county government and             STIPULATION AND ORDER
                                                  18   operator of the NEVADA COUNTY                   REQUESTING EARLY SETTLEMENT
                                                  19   SHERIFF’S DEPARTMENT; and the                   CONFERENCE DATE AND STAY OF
                                                       following persons both as individuals and in    DISCOVERY AND RESPONSIVE
                                                  20   their capacity as officials, employees or       PLEADINGS
                                                       contractors of Nevada County; SHERIFF
                                                  21   KEITH      ROYAL;      OFFICER       RYAN       Complaint Filed: 06/09/2019
                                                  22   STANLEY;         OFFICER        SHANNON
                                                       MALLOY;        and    Does     1-10;    and
                                                  23   CORRECTIONAL MEDICAL GROUP
                                                       COMPANIES, INC.; and its personnel
                                                  24
                                                       RHONNA TINDALL; and AMANDA
                                                  25   TIRPACK; and Does 11 through 20
                                                       Defendants.
                                                  26
                                                                   Defendants.
                                                  27
                                                       ___________________________________/
                                                  28

                                                       {02107167.DOCX}                         1
                                                          STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                                                                     DATE AND STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
                                                   1           The parties have met and conferred and have agreed to participate in an early Settlement
                                                   2   Conference with Magistrate Judge Kendall Newman presiding.
                                                   3           IT IS HEREBY STIPULATED AND AGREED by and between the parties, through
                                                   4   their counsel of record, as follows:
                                                   5           1.       That this matter be referred to Magistrate Judge Kendall Newman for a Settlement
                                                   6   Conference, on February 18, 2020, at 9:00 a.m., in Courtroom 25;
                                                   7           2.       Except for Rule 26(a) disclosures and the discovery described below, all formal
                                                   8   discovery is stayed until 20 days after completion of the Settlement Conference;
                                                   9           3.       The parties agree to cooperate in the informal exchange of information needed to
                                                  10   prepare for the Settlement Conference, including exchanging the documents enumerated in
                                                  11   Section 1 of the Proposed Protective Order;
                                                  12           4.       Plaintiff agrees to cooperate with the Defendants noticing and taking up to three
                 350 University Ave., Suite 200




                                                  13   preliminary medical depositions,1 including the deposition of two medical providers and a medical
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   expert designated by Plaintiff to prepare for the Settlement Conference;
                                                  15           5.       Defendants agree to cooperate with Plaintiff noticing and taking of up to three
                                                  16   preliminary percipient witness depositions; provided however, that if any of these witnesses are
                                                  17   employees of the defendants, then the deposition will not be considered “preliminary”, but as a
                                                  18   regular deposition under the discovery rules;
                                                  19           6.       The parties agree to meet and confer and submit a Joint Status Report 20 days
                                                  20   following the Settlement Conference.
                                                  21           7.       Responsive pleadings shall be due 20 days after completion of the Settlement
                                                  22   Conference.
                                                  23   ///
                                                  24   ///
                                                  25   ///
                                                  26   ///
                                                  27
                                                       1
                                                                “Preliminary” depositions will be taken under the FRCE in the normal manner. However, the parties agree
                                                  28   that these depositions are preliminary and that depositions of these witnesses will not count towards the limit of 10
                                                       depositions under FRCP 30(a)(2)(A)(i) and the same deponents may be noticed a second time during the course of
                                                       regular and/or expert discovery.
                                                       {02107167.DOCX}                                            2
                                                           STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                                                                            DATE AND STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
                                                   1           IT IS SO STIPULATED.
                                                   2
                                                   3   Dated: 11/11/2019                                PORTER SCOTT
                                                                                                        A PROFESSIONAL CORPORATION
                                                   4
                                                   5                                                    By: /s/Carl L. Fessenden
                                                                                                            Carl L. Fessenden
                                                   6                                                        Megan E. Nevin
                                                                                                            Attorneys for Defendants NEVADA COUNTY,
                                                   7                                                        NEVADA COUNTY SHERIFF’S
                                                   8                                                        DEPARTMENT and           SHERIFF  KEITH
                                                                                                            ROYAL
                                                   9
                                                       Dated: 11/11/2019                                LAW OFFICE OF PATRICK H. DWYER
                                                  10
                                                  11                                                    By: /s/Patrick H. Dwyer (authorized 11/08/2019)
                                                                                                            Patrick H. Dwyer
                                                  12                                                        Attorney for Plaintiff SONYA CHEYENNE
                 350 University Ave., Suite 200




                                                                                                            CAVENDER
                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   Dated: 11/11/2019                                LAW OFFICE OF JEROME M. VARANINI
                                                  15
                                                                                                        By: /s/Jerome M. Varanini (authorized 11/08/2019)
                                                  16                                                        Jerome M. Varanini
                                                                                                            Attorneys for Defendant WELLPATH
                                                  17
                                                                                                            MANAGEMENT, INC. (formerly known as
                                                  18                                                        Correctional Medical Group Companies, Inc.)
                                                                                                            and RHONNA TINDALL; and AMANDA
                                                  19                                                        TIRPACK
                                                  20
                                                  21                                                    ORDER
                                                  22           The Court, having reviewed and considered the Parties’ Stipulation for an early Settlement
                                                  23   Conference and finding good cause therefore, hereby approves:
                                                  24           1.        That this matter be referred to Judge Kendall Newman for a Settlement Conference
                                                  25   on February 18, 2020, at 9:00 a.m., in Courtroom 25.
                                                  26           2.        Discovery shall occur as set forth in the parties’ Stipulation;
                                                  27           3.        The parties shall complete Joint Status Reports and submit them to the Court within
                                                  28   20 days of the completion of the Settlement Conference;

                                                       {02107167.DOCX}                         3
                                                          STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                                                                     DATE AND STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
                                                   1
                                                   2           4.        Responsive pleadings shall be due 20 days after completion of the settlement
                                                   3   conference.
                                                   4           IT IS SO ORDERED.
                                                   5
                                                   6
                                                       Dated: 11/12/19                              /s/ John A. Mendez__________________
                                                   7                                                John A. Mendez
                                                                                                    Judge, U.S.D.C. - Eastern District of CA
                                                   8
                                                   9
                                                  10
                                                  11
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02107167.DOCX}                         4
                                                          STIPULATION AND [PROPOSED] ORDER REQUESTING EARLY SETTLEMENT CONFERENCE
                                                                     DATE AND STAY OF DISCOVERY AND RESPONSIVE PLEADINGS
